Order, Supreme Court, Bronx County (Joseph Fisch, J.), entered January 27, 2004, which denied and dismissed the petition for a writ of habeas corpus, unanimously affirmed, without costs.
Petitioner was mistakenly released on bail after he violated his parole, a warrant had been issued for his arrest and he had been served by respondent Division of Parole with parole violation papers. A copy of the outstanding warrant and an identical *162set of parole revocation papers were subsequently served upon him, and he was returned to custody. While petitioner did not receive a preliminary parole revocation hearing, he waived such a hearing after being served with the original parole revocation papers. In view of that waiver, the instant petition, alleging that petitioner was wrongfully denied a preliminary hearing, was properly denied (see Matter of White v New York State Div. of Parole, 60 NY2d 920 [1983]). Concur—Nardelli, J.P., Tom, Saxe, Friedman and Sweeny, JJ.